Citation Nr: 1444393	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to VA benefits as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran, who is deceased, served on active duty from September 1943 to September 1945.  The appellant, who was born on June [redacted], 1955, is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2011, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's daughter, RMJ, was born on June [redacted], 1955, and turned 18 years of age on June [redacted], 1973.
 
2.  RMJ was not permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the December 2012 supplemental statements of the case by way of a letter sent to the appellant in March 2012 that informed her of her duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of pertinent treatment and Social Security Administration records and providing her an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

Additionally, the medical examination of record is adequate.  In the October 2012 report, the VA examiner used his expertise to draw conclusions from the totality of the evidence.  His report discussed the medical and lay evidence sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Although the examiner sporadically referred to the appellant as "the veteran," it is clear from both the first paragraph and the overall tenor of the report that the examiner understood that he was interviewing and reporting on the appellant.

The claim was remanded by the Board for additional development in December 2011.  There has been substantial, if not full, compliance with the Board's remand directives insofar as VA provided the requisite notice to the appellant; obtained additional private treatment records from Dr. Stephen M. Popkin, employment history, SSA records, and the October 2012 examination report; and readjudicated the claim in December 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

Analysis
 
The appellant, RMJ, who was born on June [redacted], 1955, and turned 18 years of age on June [redacted], 1973, is a child of the Veteran.  She contends that she is entitled to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to reaching 18 years of age.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2013).
 
Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.
 
The principal factors for consideration under 38 C.F.R. §3.356 are:
 
(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.
 
(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.
 
(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.
 
(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.
 
It has been held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the appellant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.
 
Here, the Board finds that the appellant is not shown to have been permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years-i.e., June [redacted], 1973.

First, the appellant's own statements to VA and SSA reflect participation in school activities and part-time work which demonstrate that she was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Specifically, as the appellant acknowledged in her September 2008 substantive appeal, she "was successful socially and was Class President from 8th through 10th grades, Pep Club Reporter, and Cheerleader.  I was well-liked by my peers and didn't get in trouble in school."  She reported that she was able to obtain a real estate license at age 19, and did not experience her first manic episode until the spring semester of college in 1977-approximately four years after turning 18 years old.

Additionally, the appellant reported in her February 1988 SSA application that her manic depressive disorder first bothered her in June 1983, when she was first hospitalized.  She further explained in her SSA application that she began working part-time for a real estate agent just before her high school graduation in 1973, and continued working there during college holidays and summers until May 1976-years after she turned 18.

Further, in a March 2012 letter, the appellant acknowledged that she "did not receive treatment from any center prior to [age] 18.  I had my first psychotic break when I was 21 in college."

Although the Board acknowledges the appellant's contention-in her February 2010 statement and elsewhere-that she engaged in extracurricular activities in high school so as to avoid the abusive extended family with whom she had been placed after her mother died, the Board finds that the appellant's ability to excel in school despite her family experiences demonstrates that she was not permanently incapable of self-support by reason of mental or physical defect at that time.  Further, as explained in 38 C.F.R. § 3.356(b), the rating criteria applicable to disabled veterans are not controlling in cases to determine permanent incapacity for self-support; as such, even if the reported mistreatment prior to attaining the age of 18 years caused or aggravated the mental disorders with which the appellant was diagnosed after age 18, that would not be sufficient to grant her claim.

Second, the evidence of record from sources other than the appellant confirms that she is not shown to have been permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Specifically, Dr. Popkin wrote in February 1985 that the appellant denied any previous major medical problems, and stated that she "was first seen by [a] therapist while a student [at a university] for mild depression and loneliness.  Her first major psychiatric history was at age 26....[She] has graduated with a degree in finance from [a university] in 1979 with a grade point average of about 3.5....Her current job appears to be in danger because of the last week of erratic behavior."  The Board accords the greatest probative weight to this record as it was made for the purpose of treatment and predated any claim for benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Moreover, another private physician, Dr. George Kalousek, recorded in a March 1988 treatment record that the appellant reported having "a good academic record along with many jobs during high school."  The appellant also stated that her first manic episode occurred in 1977-years after she had turned 18.

Additionally, Dr. Popkin wrote in May 1990 that the appellant had been in his care since 1985, and that "her illness first manifest[ed] itself 13 years ago."  Thirteen years before 1990 was 1977-again, years after the appellant turned 18.

The Board is cognizant that, in October 1990, Dr. Popkin wrote that the appellant's bipolar disorder "is chronic and ongoing and has been in evidence for many years and may very well have begun to manifest itself when [she] was in elementary school.  This condition is felt by experts to be present at birth and is generally manifested in the teens to early twenties.  It is clear in my mind that [she] had the illness at birth."  Dr. Popkin made similar assertions in letters dated September 2007 and June 2012.  However, those statements warrant no probative weight because Dr. Popkin did not began observing the appellant until 1985, when she was approximately 30 years old.  Further, even if the appellant had latent bipolar disorder at birth, the relevant enquiry under 38 C.F.R. § 3.356 is whether the disorder manifested such that she was shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Here, the appellant's own statements, clinical findings, and other records do not warrant such a finding, and the fact that the experts to which Dr. Popkin alluded find that manifestations generally occur in the teens-to-early-twenties is not evidence to the contrary.

Further, although Dr. Popkin wrote in September 2007 that the appellant "was disabled before age 18," and in June 2012 that the appellant's "earliest defined mental health issues occurred in grade school when she was disruptive and then in high school when she was profoundly depressed and suicidal," any intimation that she was shown to be permanently incapable of self-support by reason of mental or physical defect prior to turning 18 years old is outweighed by the contemporaneous (1971-1972) evidence from her high school showing that she was "rebellious, but potentially an excellent student; perceptive, good insight, good mind, good student.  Requires outside motivation and direction....Lacks concentration at times....Bright, energetic, improved leadership potential."  The Board accords greater probative value to the contemporaneous school records than to Dr. Popkin's opinion of the severity of the appellant's disability more than a decade before he had met her.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).

A October 2012 VA examiner also reviewed the evidence of record, and provided an opinion to the effect that the appellant was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18:

I see no evidence that [the appellant] was having symptoms of a bipolar mood disorder that were rendering her helpless before her 18th birthday on June [redacted], 1973.  Up until that time she had held part-time jobs in several locations while attending school full-time and her sister describes her [as] having been a good student who was socially active although she did have some behavioral problems after her mother's death and when she was in late elementary and junior high school years.  However, she did attend [a university] and until [the] summer of 1977 had no psychotic episodes and was having a grade point average of around 3.30.  To a reasonable degree of psychological certainty the [appellant] was not helpless before her 18th birthday, as despite a tumultuous childhood in which her mother died when she was 10, father was highly unavailable, and a sister-in-law with whom she lived was abusive, this [appellant] did go to school, did successfully complete high school, did successfully hold part-time jobs as part of her schedule while in high school and summers while in college and did complete college with a bachelor's degree in 1978 marked by only one episode of psychosis in 1977.  While I have no doubt [that she] is now incapacitated because of her bipolar mood disorder, I do not see evidence that would suggest that this was active [or] impairing her functioning before her 18th birthday.

The October 2012 VA physician's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA physician's opinion is credible based on its internal consistency with the facts of record, and his duty to provide truthful opinions.  The Board further finds that the VA physician's opinion is most probative because he considered the appellant's medical records and discussed her medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the appellant was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board also acknowledges the multiple lay statements of record from the appellant's family and friends.  In October 2007, the appellant's friend, B.F.M., described her as having been "uncontrollable, unpredictable, mean, unruly, withdrawn, isolated, and yet very intelligent" in elementary school following the death of her mother.  While the Board accepts these observations as true, they warrant less probative weight than the October 2012 VA medical opinion regarding the severity of her disorder prior to her 18th birthday because the appellant's psychiatric disorder is complex in nature, and because the VA opinion takes greater account of the appellant's successful participation in school and after-school work.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

In September 2008, the appellant's former roommate, F.L., discussed her mental health problems and erratic behavior since he met her in 1977.  Similarly, in September 2012, the appellant's caretaker, G.G., discussed her symptoms since they met in June 2000.  Because this enquiry turns on the appellant's status as of her 18th birthday, the Board finds F.L.'s and G.G.'s letters of limited probative value.

In September 2012, the appellant's sister, C.J.C., reported that the appellant "was always an excellent student in school, was outgoing, and was very involved in high school activities.  She had a lot of friends, was a cheerleader, and was her class president for three years."  The sister also wrote that the appellant was a good student at university and held a part-time job during two summers, and that she "first became aware that [the appellant] had some mental difficulties affecting her behavior in 1977 and 1978."  The Board finds these observations consistent with both the October 2012 VA examiner's opinion, and with the other evidence.

Based on the evidence of record, the Board finds that RMJ was not permanently incapable of self support by reason of physical or mental defect prior to her eighteenth birthday.  See 38 C.F.R. § 3.356(a) (2013).


ORDER

Entitlement to recognition of RMJ as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for purposes of receiving VA benefits is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


